UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2271


KATHERINE HARRIS,

                    Plaintiff - Appellant,

             v.

STATE OF NORTH CAROLINA; NORTH CAROLINA DEPARTMENT OF
PUBLIC INSTRUCTION; NORTH CAROLINA TEACHERS AND STATE
EMPLOYEES RETIREMENT SYSTEM; DR. BARRY SHEPHERD, In his
official and individual capacity; KATHRYN AUGER, In her official and individual
capacity; GARY AUSTIN, In his official and individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:17-cv-00548-RJC-DSC)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Katherine Harris appeals the district court’s order denying relief on her 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Harris v. North

Carolina, No. 3:17-cv-00548-RJC-DSC (W.D.N.C. Oct. 2, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2